Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This Office Action is in response to the application filed on 02/26/2021. Claims 16-32 are pending in this application. Claims 1-15 are canceled. Claims 16 and 30-32 are independent claims.

Claim Rejections - 35 USC § 112
2. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3. Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 23 recites the limitation "the shared memory " in wherein the installed application program code writes the received data to the shared memory as part of a shutdown procedure during said reboot.  There is insufficient antecedent basis for this limitation in the claim.




Allowable Subject Matter
4. Claims 22-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
5. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6. The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7. Claims 16-17 and 30-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paek (US PGPub 20140136826), in view of Glaretta (US PGPub 20130246575), and further in view of Iwamura (US PGPub 20050114869).

As per Claim 16, Paek teaches of a control system for a vehicle, the control system comprising at least one controller configured to: download application program code onto the control system via an interface; install the downloaded application program code on the control system; application program code on startup of the control system (Par 6, The embedded system accesses an external download device to download and execute an update file, thereby updating an operating system, a file system, or a boot loader [start-up]. Par 53, programs of the ECU 100 [control system] may not be executed any more, and thus the boot program needs to be newly installed. Par 32-33, the update is performed by receiving an update file from a software (SW) download device 10 of outside, where the update of an electronic control unit for a vehicle is performed with an electronic control unit (ECU) 100 mounted on a vehicle.)
Paek does not specifically teach, however Giaretta teaches to determine whether the control system is able to communicate with an external device via the interface while running the installed application program code; and (Par 12, The medium includes code that, when executed, causes an apparatus to transmit, a first request for a first communication for determining suitability of a communication link. The first request is transmitted to a server. The medium further includes code that, when executed, causes the apparatus to receive the first communication from the server, over the communication link, in response to the first request. The medium further includes code that, when executed, causes the apparatus to determine suitability of the communication link based on the first communication. The medium further includes code that, when executed, causes the apparatus to store information identifying the determined suitability of a plurality of networks. The medium further includes code that, when executed, causes the apparatus to selectively transmit a second request for a second communication, over the communication link. The selectively transmitting is based on the stored information. Par 16, The medium includes code that, when executed, causes an apparatus to determine an allowability for accessing a server, via an active communication link, based on a first access restriction. The medium further includes code that, when executed, causes the apparatus to transmit a request for a communication from the server upon allowability for accessing. The medium further includes code that, when executed, causes the apparatus to receive the communication from the server, over the communication link, in response to the request. The medium further includes code that, when executed, causes the apparatus to determine a characteristic of the communication link based on the communication from the server.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add determining whether the control system is able to communicate with an external device via the interface while running the installed application program code, as conceptually seen from the teaching of Giaretta, into that of Paek, because this modification can help transmit the data or the update via communication when it’s determined to be capable of communicating while running the software application.
Neither Paek nor Giaretta specifically teaches, however Iwamura teaches to subsequently load the installed application program code on [startup of the control] system, in dependence on a determination that the control system was able to communicate with the external device. (Par 16, there is provided a communication device comprising: detection means for detecting communication devices capable of communicating with a self communication device; and application execution instruction receiving means for executing a predetermined application when an instruction information for executing the application is received from one of the communication devices detected by the detection means. Par 101, The user selects one or more demanding an actual communication (at Step S5) from the other devices displayed and selects an application to be utilized together with the selected other devices (at Step S6). Par 102, When this procedure is executed, the application is executed (at Step S7) in the selected other devices.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add subsequently load the installed application program code on [startup of the control] system, in dependence on a determination that the control system was able to communicate with the external device., as conceptually seen from the teaching of Iwamura, into that of Paek and Giaretta, because this modification can help transmit the data or the update via communication when it’s determined to be capable of communicating while running the software application.

As per Claim 17, Paek further teaches the control system according to claim 16, wherein the at least one controller collectively comprise: at least one electronic processor; and at least one electronic memory device operatively coupled to the at least one electronic processor, wherein instructions are stored in the at least one electronic memory device; wherein the at least one electronic processor is configured to access the at least one electronic memory device and execute the stored instructions to download and install the application program code, (Par 16, In other example embodiments, an apparatus for updating a boot loader includes a memory unit, an update monitoring unit, and an update control unit. The memory unit may be configured to receive and store an update file. The update monitoring unit may be configured to check validities of a primary boot loader and a secondary boot loader based on update information according to the update file. The update control unit may be configured to sequentially execute updates of the primary boot loader and the secondary boot loader.)
Paek does not specifically teach, however Giaretta teaches to determine whether the control system is able to communicate with the external device via the interface while running the installed application program code, and (Par 12 and 16, The medium includes code that, when executed, causes an apparatus to transmit, a first request for a first communication for determining suitability of a communication link. The first request is transmitted to a server. The medium further includes code that, when executed, causes the apparatus to receive the first communication from the server, over the communication link, in response to the first request. The medium further includes code that, when executed, causes the apparatus to determine suitability of the communication link based on the first communication. The medium further includes code that, when executed, causes the apparatus to store information identifying the determined suitability of a plurality of networks. The medium further includes code that, when executed, causes the apparatus to selectively transmit a second request for a second communication, over the communication link. The selectively transmitting is based on the stored information.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add determining whether the control system is able to communicate with an external device via the interface while running the installed application program code, as conceptually seen from the teaching of Giaretta, into that of Paek, because this modification can help transmit the data or the update via communication when it’s determined to be capable of communicating while running the software application.
Neither Paek nor Giaretta specifically teaches, however Iwamura teaches to subsequently load the installed application program code on startup of the control system in dependence on a determination that the control system was able to communicate with the external device.  (Par 16, there is provided a communication device comprising: detection means for detecting communication devices capable of communicating with a self communication device; and application execution instruction receiving means for executing a predetermined application when an instruction information for executing the application is received from one of the communication devices detected by the detection means. Par 101, The user selects one or more demanding an actual communication (at Step S5) from the other devices displayed and selects an application to be utilized together with the selected other devices (at Step S6). Par 102, When this procedure is executed, the application is executed (at Step S7) in the selected other devices.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add subsequently load the installed application program code on [startup of the control] system, in dependence on a determination that the control system was able to communicate with the external device., as conceptually seen from the teaching of Iwamura, into that of Paek and Giaretta, because this modification can help transmit the data or the update via communication when it’s determined to be capable of communicating while running the software application.

Re Claim 30, it is the system claim, having similar limitations of claim 16. Thus, claim 30 is also rejected under the similar rationale as cited in the rejection of claim 16.

Re Claim 31, it is the method claim, having similar limitations of claim 16. Thus, claim 31 is also rejected under the similar rationale as cited in the rejection of claim 16.

Re Claim 32, it is the product claim, having similar limitations of claim 16. Thus, claim 32 is also rejected under the similar rationale as cited in the rejection of claim 16.

8. Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paek (US PGPub 20140136826), in view of Glaretta (US PGPub 20130246575), in view of Iwamura (US PGPub 20050114869), and further in view of Lewandowski (US PGPub 20160261705).

As per Claim 18, Lewandowski teaches of the control system according to claim 16, wherein, in dependence on the determination that the control system was able to communicate with the external device, the at least one controller is configured to configure the control system to automatically load the installed application program code on each startup of the control system by: setting a value of a flag in memory in dependence on the determination that the control system was able to communicate with the external device; and during each subsequent startup of the control system, checking the value of the flag and automatically loading the installed application program code in dependence on the value of the flag indicating that the control system was able to communicate with the external device. (Par 34, In an embodiment, the communication layer 220 may report the network connection status, such as the availability of an Internet connection, to applications running on the processor 206, such as the billing system application 208. In another embodiment, the communication layer 220 may set a network connection status flag (e.g., an Internet connection availability flag) in a memory 216 of the computing device 102 to indicate that the network connection status, and the applications running on the processor 206, such as the billing system application 208, may check the status of the flag to determine the status of the network connection, such as whether an Internet connection is available or not. In various embodiments, all tiers and layers of the computing device 102 may communicate with the Message Tier 214. The Message Tier 214 may include the logic to determine whether or not objects need to be added to, removed from, or retrieved from the Caching Tier 212.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add setting a value of a flag in memory in dependence on the determination that the control system was able to communicate with the external device; and during each subsequent startup of the control system, checking the value of the flag and automatically loading the installed application program code in dependence on the value of the flag indicating that the control system was able to communicate with the external device, as conceptually seen from the teaching of Lewandowski, into that of Paek, Giaretta and Iwamura, because this modification can help transmit the data or the update via communication when it’s determined to be capable of communicating while running the software application.

9. Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paek (US PGPub 20140136826), in view of Glaretta (US PGPub 20130246575), in view of Iwamura (US PGPub 20050114869), and further in view of Matumura (US PGPub 20090319702).

As per Claim 19, Matumura teaches of the control system according to claim 16, wherein the at least one controller is configured to: restart the control system without launching the installed application program code, in dependence on a determination that the control system was unable to communicate with the external device; obtain replacement application program code to replace the installed application program code; and install the replacement application program code. (Par 8-11, Therefore, the operation stops. FIG. 1E illustrates examples where there is already a failure in the connectivity of the path connected to the latter part, CM1, when firmware replacement is started in the first part, CM0.
As illustrated in FIG. 1E, an abnormality has already occurred in the path connected to the latter part (CM1) before firmware is replaced. Data is being transferred by the CM0. The same goes for a case where there is already a failure in the connectivity of the path connected to the first part, CM0, when firmware replacement is started in the latter part, CM1.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add restarting the control system without launching the installed application program code, in dependence on a determination that the control system was unable to communicate with the external device; obtain replacement application program code to replace the installed application program code; and install the replacement application program code., as conceptually seen from the teaching of Matumura, into that of Paek, Giaretta and Iwamura, because this modification can help transmit the data or the update via communication when it’s determined to be capable of communicating while running the software application.

10. Claims 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paek (US PGPub 20140136826), in view of Glaretta (US PGPub 20130246575), in view of Iwamura (US PGPub 20050114869), and further in view of Matumura (US PGPub 20090319702), and further in view of Quinn US 20090177913).

As per Claim 20, Quinn teaches of the control system according to claim 19, wherein the at least one controller is configured to obtain the replacement application program code by downloading the replacement application program code via the interface, or obtaining a backup of previous application program code that was replaced by the installed application program code. (Par 4, Backups, wherein a full system or application is replaced with a previously stored backed-up version. Par 25,  Additionally, Agent component 202 is preferably configured to transmit, e.g., over network 106 and thus potentially to all computers 116a-d, requests for corrective data that can be used to replace corrupt data or that can be used to complete missing data on the computer on which the Agent component 202 is resident to, e.g., complete a portion of a missing file.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add downloading the replacement application program code via the interface, or obtaining a backup of previous application program code that was replaced by the installed application program code, as conceptually seen from the teaching of Quinn, into that of Paek, Giaretta and Iwamura, because this modification can help transmit the data or the update via communication when it’s determined to be capable of communicating while running the software application.

11. Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paek (US PGPub 20140136826), in view of Glaretta (US PGPub 20130246575), in view of Iwamura (US PGPub 20050114869), and further in view of Matumura (US PGPub 20090319702).

As per Claim 21, Giaretta teaches of the control system according to claim 19, wherein the at least one controller is configured to: determine whether the control system is able to communicate with the external device via the interface while running the replacement application program code; and (Par 12 and 16, The medium includes code that, when executed, causes an apparatus to transmit, a first request for a first communication for determining suitability of a communication link. The first request is transmitted to a server. The medium further includes code that, when executed, causes the apparatus to receive the first communication from the server, over the communication link, in response to the first request. The medium further includes code that, when executed, causes the apparatus to determine suitability of the communication link based on the first communication. The medium further includes code that, when executed, causes the apparatus to store information identifying the determined suitability of a plurality of networks. The medium further includes code that, when executed, causes the apparatus to selectively transmit a second request for a second communication, over the communication link. The selectively transmitting is based on the stored information.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add determine whether the control system is able to communicate with the external device via the interface while running the replacement application program code, as conceptually seen from the teaching of Giaretta, into that of Paek and Iwamura, because this modification can help transmit the data or the update via communication when it’s determined to be capable of communicating while running the software application.
Neither Paek nor Giaretta specifically teaches, however Iwamura teaches to subsequently load the replacement application program code on startup of the control system, in dependence on a determination that the control system was able to communicate with the external device while running the replacement application program code. (Par 16, there is provided a communication device comprising: detection means for detecting communication devices capable of communicating with a self communication device; and application execution instruction receiving means for executing a predetermined application when an instruction information for executing the application is received from one of the communication devices detected by the detection means. Par 101, The user selects one or more demanding an actual communication (at Step S5) from the other devices displayed and selects an application to be utilized together with the selected other devices (at Step S6). Par 102, When this procedure is executed, the application is executed (at Step S7) in the selected other devices.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add subsequently load the installed application program code on [startup of the control] system, in dependence on a determination that the control system was able to communicate with the external device., as conceptually seen from the teaching of Iwamura, into that of Paek and Giaretta, because this modification can help transmit the data or the update via communication when it’s determined to be capable of communicating while running the software application.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE U JEON/Primary Examiner, Art Unit 2193